Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Examiner called applicant’s attorney to correct the document number (20020255783) in page 2 of 6, position 5 of the IDS filed 11/12/2019. Applicant’s attorney provided the correct document number (20120255783), Curtis et al. 
Curtis et al. teach a rotating control device comprising: a seal (24, fig. 3) engaging a drill string (12), a gripping device (34, fig. 4) which grips the drill string (12) and forces the seal to rotate with the drill string (12). 
However, Curtis et al. fail to teach radially displaceable first lugs that releasably attach the collar to an inner rotatable mandrel of a replaceable assembly, in which the first lugs simultaneously engage recesses formed in each of the collar and the inner mandrel, and in which the first lugs do not rotate during radial displacement of the first lugs relative to the inner mandrel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
11/10/2021